Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 1 of 14 PageID #: 159




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CHRISTOPHER JAMES WALKER,                      )
                                                )
       Plaintiff,                               )
                                                )
       V.                                       )
                                                )    C.A. No. 18-01022-MN
 HUMANA PHARMACY, INC.,                         )
                                                )
       Defendant.                               )

                     Order Regarding Protection of Confidential Discovery Materials

       WHEREAS, Defendant Humana Pharmacy, Inc. ("Defendant") and Plaintiff Christopher

James Walker ("Plaintiff," collectively, the "Parties") claim that documents, testimony, or

information containing or reflecting confidential, proprietary, trade secret, and/or commercially

sensitive information are likely to be disclosed or produced during the course of discovery and

disclosures in this Action;

       WHEREAS, the Parties desire to protect and preserve the confidentiality of such

materials;

       WHEREAS, the Parties have applied to the Court for an Order to govern the handling of

confidential information during the course of the Action (including any appeals therefrom) and

to provide for an avenue of prompt redress in the event of breach; and

       WHEREAS, the Parties have agreed to the terms of this Order Regarding Protection of

Confidential Discovery Materials (the "Order");

       NOW THEREFORE, it is ORDERED:

       1.       Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 2 of 14 PageID #: 160
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 3 of 14 PageID #: 161
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 4 of 14 PageID #: 162
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 5 of 14 PageID #: 163
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 6 of 14 PageID #: 164
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 7 of 14 PageID #: 165
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 8 of 14 PageID #: 166
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 9 of 14 PageID #: 167
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 10 of 14 PageID #: 168
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 11 of 14 PageID #: 169
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 12 of 14 PageID #: 170
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 13 of 14 PageID #: 171
Case 1:18-cv-01022-MN Document 22 Filed 10/30/18 Page 14 of 14 PageID #: 172
